Title: The Committee for Foreign Affairs to the American Commissioners, 31 October 1777
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen.
October 31. 1777
We have the pleasure to enclose to you the Capitulation by which Genl. Burgoyne and his whole army surrendered themselves prisoners of War. This great event might have still been greater had not the operations on Hudson’s river below Albany rendered it apprehensible that Sir Harry Clinton might come to the relief of Genl. Burgoyne as he had urged his way up to within forty four miles of Albany, at which place were lodged the principal Magazines of War and provisions for our northern Army. Genl. Gates is now moving down the north river, having sent Genl. Stark with two thousand brave men to reduce Ticonderoga and the passes yet occupied by the Enemy on Lake George.
General Howe is yet at Philadelphia; but whether he will be able to continue there may be judged from a consideration of General Burgoyne’s surrender, from the hitherto unavailing efforts of the enemy to get their Fleet up to the City, from General Washington’s being with a good army now near Germantown, and closing upon the enemy’s lines which run across the commons near Philadelphia, as we are informed from Delaware to Schuylkill. After many smaller attempts had been made in vain upon Fort Island, and the Chevaux de Frize, a general and very powerful attack was made upon the 22d and 23d of this month on red Bank by twelve hundred Hessians and on Fort Island by several Ships of War which approached as near as the Frise would admit, and by fire from Batteries erected on province Island. The Hessians were led on by Count Donop, Colonel Commandant. They attempted the place by storm, and were repulsed with the loss of seventy dead on the spot, and seventy eight prisoners wounded. Among the latter are Colo. Donop and his Aid-Major. Among the former are a Lt. Colo. and some inferior Officers. From the Ships and province Iland Batteries a furious cannonade was long continued, and warmly returned by Fort Mifflin and the gallies. At length the Ships were obliged to retire with the loss of two which the Enemy set on fire themselves, and which were thus blown up. These two are said to be the Augusta of 64 Guns and the Liverpool Frigate. The names of the Ships We cannot be sure of yet, but that two men of war, were destroyed is certain; and being desirous of giving you the most early information of the great events at the northward, we shall be more particular about the Delaware business hereafter. We rely on your wisdom and care to make the best and most immediate use of this intelligence to depress our enemies and produce essential aid to our cause in Europe. The public acknowledgement of the Independence of these United States would be attended with beneficial consequences, and whilst we proceed with diligence and care to profit from our advantages, we are sensible how essential European aid must be to the final establishment and security of American freedom and Independence. We are in daily expectation of hearing from you which we have not done since May last. As some of our Frigates are ordered to France under your after-direction, we hope to hear in due time, that more effectual distress hath been conveyed to the Commerce of our enemies. It were pity that some of their towns should not be made to suffer for the licentious conflagrations which have been kindled by them in America. We have the honor to be &c. Signed.
R.H. LeeJ. Lovell
To the Honble. B. Franklin, S. Dean. & A. Lee Esqrs.
